Exhibit 10.5
ROYALTY STREAM AGREEMENT
     THIS AGREEMENT is made effective the 20th day of January, 2009, by and
between Coeur Mexicana S. A. de C. V., herein referred to as “Operator”, and
Franco-Nevada Mexico Corporation S. A. de C. V. herein referred to as “Payee”.
Operator, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, has granted, bargained, sold, remised, released,
and forever assigned, and by these presents does grant, bargain, sell, remise,
release and forever assign, unto the Payee the rights and interests, subject to
the obligations, set forth below.
     WHEREAS Operator has agreed to sell and Payee has agreed to purchase a
royalty stream relating to the Palmarejo Project in Mexico for a purchase price
of up to US$75,000,000 in cash and US$5,000,000 in Special Warrants, exercisable
into common shares of the public parent of the Payee on the satisfaction of
certain conditions on or before September 15, 2010;
     AND WHEREAS this Royalty Stream Agreement is entered into to set out the
specific rights and obligations of Operator and Payee in respect of the royalty
stream relating to the Palmarejo Project in Mexico;
     AND WHEREAS it is anticipated that the Spanish version of this Royalty
Stream Agreement will be registered against the interest of Operator in the
Mining Property to provide notice that the obligations under this Royalty Stream
Agreement are a lien on the Mining Property;
     1. Meaning of Terms.
          (a) “Business Day” means a day on which banks are generally open for
the transaction of regular business in each of Mexico City, Toronto, Canada and
Boise, Idaho;
          (b) “Cost Deduction” means US$400 per ounce of Gold for the first four
years of this Agreement and from January 13, 2013 a 1% annual inflation
compounding adjustment will apply to the U.S.$400 figure (as previously
adjusted) on each succeeding anniversary of the date of this Agreement;
          (c) “Environmental Obligations” shall have the meaning set forth in
Section 6 hereof;
          (d) “Gold” means any and all gold or gold products whether in the form
of concentrate, doré, metal bars and any materials containing gold which are
mined, excavated, extracted, recovered in soluble solution or otherwise
recovered, produced or taken from the Property;
          (e) “Gold Metal” means a form of gold bullion, with a fineness of not
less than .995 fine, as refined by a commercially acceptable gold refiner;
          (f) “Gold Price” means for the purposes of Section 4, the arithmetic
mean average of the London Bullion Market Association’s, Afternoon Gold Fix,
spot gold price in US



--------------------------------------------------------------------------------



 



- 2 -

dollars for the applicable period; provided, however, that if the spot gold
price is no longer available or published from the London Bullion Market
Association’s Afternoon Gold Fix, then “Gold Price” shall mean, for purposes of
Section 4, the price described in Section 4.2 hereof;
          (g) “Hedging Transactions” means any and all activities by which the
Operator sells or disposes of Gold Metal by engaging in any commodity futures
trading, option trading, metals trading, or sales or dispositions of Gold Metal
for other than spot prices, or any combination thereof, and any other hedging
transactions;
          (h) “Laws” means all applicable present or future federal, canton,
provincial, state and local laws, statutes, rules, regulations, permits,
ordinances, certificates, licenses and other regulatory requirements of Canada
or United States of America or Mexico whether relating to Operator and its
operations and activities on or with respect to the Property or relating to
Payee and its operations and activities;
          (i) “Mining Properties” means the mining concessions listed in
Exhibit A attached hereto, the whole of which is commonly referred to as the
Palmarejo Project;
          (j) “MR Amount” means an amount equal to 4,167 troy ounces of gold per
month for each month commencing July, 2009 and ending in the month in which
Royalty payments have been paid to the Payee under this Royalty Stream Agreement
in the aggregate relating to a total of 400,000 ounces of Gold;
          (k) “NI 43-101” means National Instrument 43-101 — Standards of
Disclosure for Mineral Projects of the Canadian Securities Administrators, or
any successor instrument, rule or policy;
          (l) “Offtake Party” means the smelter, refiner, processor, offtake
party, purchaser or other recipient to whom Production is shipped or delivered
by Operator;
          (m) “Operator” includes all of Operator’s successors-in-interest in
the Property subject to the terms of section 12.2 and its corporate successors
and permitted assigns to the Mining Properties including inter alia assignees,
lessees and, when applicable, mortgagees of the Property and to the extent any
shall have an interest in the Property, Operator’s subsidiary, parent or
affiliated companies;
          (m) “Party” or “Parties” means one or more of the persons or entities
who or which are a party to this Agreement;
          (n) “Payee” includes all of Payee’s successors-in-interest, including
inter alia assignees, partners, joint venture partners, lessees and, when
applicable, mortgagees and Payee’s subsidiary, parent, sister or affiliated
companies;
          (o) Production” means 50% of the number of troy ounces of Gold Metal
contained in the production from the Property which were delivered to an Offtake
Party by the Operator;



--------------------------------------------------------------------------------



 



- 3 -

          (p) “Produced Gold Returns” has the meaning ascribed to that term in
section 4.1;
          (q) “Property” means all of the right, title and interest in the
Mining Properties described in Exhibit A attached hereto and all other real
property rights, including rights to use the surface lands connected with the
Mining Properties (“Interests in Land”), and incorporated herein by this
reference and shall includes all future or after-acquired right, title and
interest of Operator or any affiliate thereof in and to replacement, substitute
or additional Interests in Land in the Area of Interest marked in Exhibit B and
all renewals, extensions, amendments, restatements and replacements thereof.;
          (r) “Royalty” means the Royalty described in Section 4 of this
Agreement, together will all other rights of the Payee as set forth elsewhere in
this Agreement.
     2. Term. The term of this Agreement shall be perpetual, it being the intent
of the Parties hereto that, to the extent allowed by law, this Agreement and the
Royalty created hereby constitute grant of a vested interest in the Property and
all successions thereof whether created privately or through governmental
action.
     3. Property Subject to Royalty. The Property subject to this Agreement,
generally known as the Palmarejo Project, includes without limitation all real,
personal, and other property rights or interests appurtenant to the Property as
is more particularly described above and in Exhibit A attached hereto and
incorporated herein by this reference.
     4. Royalty. Operator shall pay to Payee a perpetual Royalty in the amount
of the Produced Gold Returns from the sale or other disposition of Gold produced
from the Property, determined in accordance with the provisions set forth in
this Section and, if applicable, Section 8.
          4.1. Produced Gold Returns for shipments in a month shall be
determined by multiplying:
          (a) prior to the end date in the definition of MR Amount, the greater
of (i) Production and (ii) MR Amount or after such end date, Production; by
          (b) the remainder of the Gold Price for such month after subtracting
therefrom the Cost Deduction. In the event the Cost Deduction is greater than
the Gold Price, no Produced Gold Returns are payable for that month. In no event
shall the Produced Gold Returns be negative.
          4.2. Unavailable Spot Prices. If the applicable spot prices in the
definition of Gold Price for use in Section 4.1 are no longer available from the
London Bullion Market Association’s Afternoon Gold Fix, then the Gold Price
shall be determined from the New York Commodities Exchange’s settlement price
for gold’s most actively traded futures contract, adjusted (as described in the
following sentence) to yield a spot gold price. Such adjustment shall be a
transparent, market-acceptable calculation used by all market-makers, bullion
banks and brokers that is mutually acceptable to Operator and Payee. If the Gold
Price cannot be determined from the London Bullion Market Association’s
Afternoon Gold Fix (as described in



--------------------------------------------------------------------------------



 



- 4 -

the definition of Gold Price) or from an adjustment of the New York Commodities
Exchange’s settlement price for gold’s most actively traded futures contract (as
described above), then the spot price for gold will be determined as the
arithmetical mean average of the bid and ask spot gold prices as published on
the bullion desk internet website (www.thebulliondesk.com) as close to 10 am New
York time as practicable; provided that if none of the aforementioned methods
for determining spot prices shall be available, the parties shall select a
comparable commodity quotation for purposes of calculating the Produced Gold
Returns. If such selection has not been completed prior to the end of the
calendar month following the month in which the applicable spot prices are no
longer available, the mean average spot price for the calendar month in which
the spot price becomes no longer available shall be used on an interim basis
pending such selection.
          4.3. Time and Manner; In-Kind or Cash Payment. Within the time
provided in Section 4.4, Operator shall pay, or cause the Offtake Party to pay,
the Royalty in accordance with written instructions given to the Operator by
Payee as provided in Section 4.3.1. Once Operator has received instructions from
Payee, such instructions shall remain in effect until Operator has received
different instructions from Payee. Payee may, from time to time in its
discretion, change the bank or account number for payment under to Section 4.3.1
by giving written notice thereof to the Operator; (in accordance with
Section 12.7). All costs charged by the Offtake Party as a result of complying
with the payment provisions of Sections 4.3 and 4.4 shall be paid by Payee, and
Operator shall have no liability or responsibility therefor.
               4.3.1. The Operator shall pay, or cause the Offtake Party to pay,
the Royalty for each month either (a) in the form of gold bullion (.995+ fine
gold) directly to Payee’s account maintained with the Offtake Party as directed
by Payee, which amount shall be the Produced Gold Returns divided by the
applicable average month’s Gold Price (the mechanics of which calculation are
illustrated for greater clarity in Exhibit C hereto), or (b) by delivery of an
electronic funds transfer payment to Payee’s account with a bank to be
designated in writing by Payee. All costs, charges and risk of loss relating to
the payment of such Royalty in gold bullion shall be paid or assumed by the
Payee once the direction to the Offtake Party has been properly delivered by
Operator. Payee shall set up accounts with the Offtake Parties to permit the
delivery of Gold to Payee’s account .
               4.3.2 IVA Taxes. Operator shall gross up the amount of the
royalty payment, or will cause the Offtake Party to gross up the amount of the
Royalty payment, by the applicable IVA (or any similar replacement taxes)
amounts which the Payee will remit as required by Law.
          4.4. Payment Accounting; Interim Settlements; Late Charges. All
credits or payments of the Royalty shall be accompanied by a detailed statement
explaining the manner in which the payment was calculated together with any
available settlement sheets from the Offtake Party. In no event shall payment of
the Royalty in respect of any month be made later than fifteen (15) days after
the end of the applicable month. Should for any reason shipments of any Gold to
the Offtake Party or other purchaser be delayed beyond 20 calendar days
following the time at which the quantities of Gold have reached the highest
point of beneficiation on the Property payment of the Royalty relating to such
late shipments will be estimated by the Operator based on the mill assays and
paid with the next month’s Royalty payment to the Payee



--------------------------------------------------------------------------------



 



- 5 -

and accompanied by copies of such assays. Such payments and statements shall be
deemed conclusively correct unless Payee objects to them in writing within
fifteen (15) months after receipt thereof. On those occasions when all necessary
information is not available to the Operator within the fifteen (15) day period
following the end of each month, the Operator shall make an interim settlement
of the Royalty for the previous month within the fifteen (15) day period; such
interim settlement shall provide for payment of not less than ninety percent
(90%) of the anticipated final settlement Royalty as determined by the assays
and quantities of the Gold received by the Offtake Party with respect to which
such interim settlement is being made. Final settlement of the Royalty shall be
promptly made upon receipt by the Operator of all information necessary or
appropriate to make final settlement. In the event payment of any Royalty is not
made within the time set forth above, Payee may give the Operator notice in
writing of such default, and unless within five (5) days of receipt of such
notice Payee shall have received such Royalty payment, then Operator shall pay
an additional sum equal to ten percent (10%) of the delinquent payment (“late
charge”) plus interest on the delinquent payment and the late charge at the rate
twelve percent (12%) per annum which shall accrue from the day three months
after the delinquent payment was due to the date of payment of the Royalty, late
charge and accrued interest. For accounting purposes of the Payee, the Operator
shall report to the Payee by the 10th Business Day of the each month a good
faith estimate of the Royalty owing to the Payee for the preceding month.
          4.5. Hedging Transactions: Futures, Options and Other Trading. All
profits and losses resulting from Operator engaging in any Hedging Transactions
are specifically excluded from Royalty calculations pursuant to this Agreement.
All Hedging Transactions by Operator and all profits or losses associated
therewith, if any, shall be solely for Operator’s account.
          4.6. Commingling. Before any Gold produced from the Property is
commingled with minerals from properties that are not one of or do not
constitute part of the Mining Properties (the “Other Properties”), the Gold
produced from the Property shall be measured and sampled in accordance with
sound mining and metallurgical practices for moisture, metal, commercial
minerals and other appropriate content. Representative samples (based upon
mutually agreed upon industry standards protocols) of the Gold shall be retained
by Operator and assays (including moisture and penalty substances) and other
appropriate analyses of these samples shall be made before commingling to
determine metal, commercial minerals, and other appropriate content. Reasonably
detailed records shall be kept by Operator consistent with industry practices
showing measures, moisture, assays of metal, commercial minerals, and other
appropriate content and penalty substances, and gross metal content of the Gold.
From this information, Operator shall determine the amount of Royalty due and
payable to Payee from Gold produced from the Property commingled with minerals
from other properties. Following the expiration of the period for objection
described above in Section 4.4, and absent timely objection, if any, made by
Payee, Operator may dispose of the materials and data required to be kept and
produced by this Section 4.6.
     5. Books; Records; Inspections; Confidentiality.
          5.1. Books. Operator shall keep true and accurate books and records of
all of its operations and activities on the Property and under this Agreement.
Such books and records shall be kept on the accrual basis in accordance with
United States of America generally



--------------------------------------------------------------------------------



 



- 6 -

accepted accounting principles consistently applied. Not more frequently than
annually and within the time provided in Section 4.4 of this Agreement, Payee
may, at Payee’s sole expense, give notice to Operator that Payee desires to
perform an audit or other examination of all of Operator’s books and records
kept as required by this Agreement. All financial information shall conclusively
be deemed correct for purposes of this Agreement unless Payee has given timely
notice that it desires to audit or examine Operator’s books and records in the
manner and within the time provided in Section 4.4 of this Agreement. Payee
shall promptly commence any such audits and shall diligently prosecute the same
to conclusion.
          5.2. Reports. Not later than March 5 following the end of each
calendar year, Operator shall provide Payee with an annual report of all
activities and operations conducted upon or with respect to the Mining
Properties during the preceding calendar year. Such annual report shall include
estimates of proposed expenditures upon, anticipated production for the
succeeding calendar year from, and estimated remaining ore reserves, resources
or mineralized material on the Mining Properties. In addition this annual report
should include the updated life of mine plan for the Property in similar detail
and address similar aspects as the current life of mine plan available to the
Payee as at the date of this Agreement. Additionally and within 30 days of the
end of each calendar quarter, Operator shall provide Payee access to all data
and information generated with respect to the Mining Properties during the
calendar quarter just ended. Not later than the end of the tenth (10th) Business
Day of each calendar month Operator shall provide Payee with an estimate of the
Gold produced from the Mining Properties in the preceding month.
          5.3. Inspections. Subject to the confidentiality provision of this
Agreement, Payee, or its authorized agents or representatives, on not less than
two (2) days notice to Operator, may enter upon all surface and subsurface
portions of the Mining Properties for the purpose of inspecting the Mining
Properties, all improvements thereto and operations thereon, as well as
inspecting and copying all records and data, including without limitation such
records and data which are maintained electronically, pertaining to all
activities and operations on or with respect to the Mining Properties,
improvements thereto and operations thereon provided that Operator shall have no
obligation to disclose attorney-client privileged communication or information
not relevant to Gold production from the Property. Payee, or its authorized
agents or representatives, shall enter the Mining Properties at Payee’s own risk
and expense and may not unreasonably hinder operations on or pertaining to the
Mining Properties. Payee shall indemnify and hold Operator harmless from any
damage, claim or demand by reason of injury to Payee or Operator or any of their
respective employees, officers, directors, agents or representatives caused by
Payee’s exercise of its rights herein.
          5.4. Investor Tours; Use of Public Information; Securities Law
Compliance. Upon reasonable notice to Operator and not more frequently than
semi-annually, Payee shall have the right to conduct an investors tour on the
Mining Properties and facilities associated therewith; provided that such tours
shall not unreasonably interfere with Operator’s activities and operations. Such
investors tours shall be at the sole risk of Payee and its invitees, and Payee
shall indemnify and hold Operator harmless from any liability, damage, claim or
demand by reason of injury to Payee or Operator or any of their respective
invitees, employees, officers, directors, agents, or representatives or other
loss or expense caused by Payee’s exercise of its rights under this Section.
Payee shall have the right to inspect and copy all data. In order to comply with



--------------------------------------------------------------------------------



 



- 7 -

National Policy 43-101 and similar or other rules, regulations or aspects of
securities laws generally applicable to the Payee and its public disclosure
obligations, Payee shall have the right of access to such data and analyses and
the right to perform certain inspections of the Operator and to perform such
inspections it considers necessary or convenient relating to the operations on
the Mining Properties or respecting the facilities, as reasonably necessary for
Payee to comply with NI 43-101 and similar or other rules, regulations or
aspects of securities laws generally applicable to the Payee and its public
disclosure obligations. Operator agrees to cooperate fully and in a timely
manner to facilitate necessary access to data and personnel to accommodate such
compliance by the Payee. Operator acknowledges and agrees that Payee will need
to use certain graphics, maps, photos and other data relating to the Mining
Properties and the Operator’s related operations in the public disclosure of the
Payee and the Operator agrees that use and disclosure.
          5.5. Confidentiality. Payee shall not, without the express written
consent of Operator, which consent shall not be unreasonably withheld, disclose
any data or information concerning the Operations conducted on the Mining
Properties or obtained under the Agreement or this Agreement which is not
already in the public domain; provided, however, that to the extent any such
disclosure would concern prospective or projected data or information, Operator
may withhold its consent to such disclosure in its sole but good faith
discretion and provided further, Payee may disclose data or information obtained
under this Agreement without the consent of Operator: (i) if required for
compliance with applicable laws, rules, regulations or orders of a governmental
agency or stock exchange having jurisdiction over Payee or its parent
corporation, including without limitation for the purposes discussed above in
Section 5.4; (ii) to any of Payee’s consultants; (iii) to any third party to
whom Payee, in good faith, anticipates selling or assigning Payee’s interest
hereunder; or (iv) to a prospective lender to whom an interest in the Royalty
payments to be made to Payee hereunder is proposed to be granted as security,
provided that Operator shall first have been provided with a confidentiality
agreement executed by such consultant, third party or lender, which agreement
shall include the confidentiality provisions of this Section 5.5. Payee shall
not issue any press releases pertaining to the Mining Properties except upon
giving Operator 24 hours advance written notice of the contents thereof, and
Payee shall make any reasonable changes to such proposed press releases
requested by Operator. Payee shall not, without Operator’s prior written
consent, issue any press release that implies or infers that Operator endorses
or joins in Payee’s statements or representations contained in any press
release. It is understood and acknowledged that disclosure by Payee will be
permitted without consent if it is a copy of the relevant language from the
Operator’s public disclosure.
     6. Compliance with Laws; Reclamation, Environmental Obligations, and
Indemnities.
          6.1. Compliance with Laws. Operator shall at all times comply with all
applicable present or future Laws relating to operations and activities on or
with respect to the Mining Properties; provided, however, Operator shall have
the right to contest any of the same if such contest does not unreasonably
jeopardize the Mining Properties or Payee’s rights thereto or under this
Agreement.



--------------------------------------------------------------------------------



 



- 8 -

          6.2. Reclamation, Environmental Obligations, and Indemnities. Operator
shall, from and after the date this Agreement takes effect, timely and fully
perform all reclamation required by all governmental authorities pertaining or
related to Operator’s operations or activities on or with respect to the Mining
Properties or required under this Agreement. Subject to Sections 9.2 and 13.2,
Operator, from and after the date this Agreement takes effect, covenants and
agrees not to undertake, cause, suffer, or permit any condition or activity at,
on or in the vicinity of the Mining Properties which constitutes a violation of
or liability under any present or future applicable federal, provincial, or
local environmental Laws, (collectively “Environmental Obligations”). From and
after the date this Agreement takes effect, and in the event Operator fails to
comply with any Environmental Obligations, undertakes any activity giving rise
to liability under any Environmental Obligations, or otherwise breaches any
Environmental Obligations, Operator shall promptly remedy and correct such
failure to comply, satisfy such liability, cure such breach and satisfy all
obligations in connection therewith. Operator covenants and agrees to indemnify
and hold Payee harmless from any and all liabilities, obligations, claims
(including administrative claims and claims for injunctive relief), losses,
costs, damages, expenses, attorney fees and causes of action asserted against
Payee related to Operator’s failure to comply with and satisfy Environmental
Obligations or other obligations under this Agreement. The covenants and
agreements of this Section 6.2 shall survive the termination of Operator’s
rights under this Agreement or to the Mining Properties.
     7. Stockpiling. The rights of Operator to stockpile, store or place Gold
Metal off of the Mining Properties pursuant to any of the provisions of this
Agreement shall not be exercisable until Operator has first secured from the
property owner where such stockpiling, storage or placement is to occur a
written agreement in recordable form which provides that Payee’s rights to the
Gold shall be preserved. Such agreement shall provide, inter alia, that
(a) Payee’s rights pursuant to this Agreement, insofar as they are applicable,
shall continue in full force and effect with respect to Gold from the Mining
Properties; (b) Payee’s rights in and to the Gold shall be the same as if the
Gold were situate on the Mining Properties; (c) Payee’s rights set forth in this
Section 7 shall have precedence over the rights to the Gold of the property
owner where the Gold are stockpiled, stored or placed, as well as the creditors
of the said property owner; and (d) the agreement shall be irrevocable as long
as the Gold from the Mining Properties, or any part thereof, remain on the
property not part of the Mining Properties. The provisions of this Section 7
shall not be applicable to stockpiles which at any given point in time
cumulatively do not exceed a value of contained Gold in excess of Five Million
Dollars ($5,000,000).
     8. Tailings and Residues. All tailings, residues, waste rock, spoiled leach
materials, and other materials (collectively “Materials”) resulting from
Operator’s operations and activities on the Property shall be the sole property
of Operator, but shall remain subject to the Royalty should the same be
processed or reprocessed, as the case may be, in the future and result in the
production of Gold. Notwithstanding the foregoing, Operator shall have the right
to dispose of Materials from the Property on or off of the Property and to
commingle the same with Material from other properties. In the event Materials
are processed or reprocessed by or for the benefit of Operator, as the case may
be, the Royalty payable thereon shall be determined on a pro rata basis as
determined by using commercially reasonable engineering and technical practices
then available. No Royalty shall be payable by Operator with respect to Gold in
materials to which





--------------------------------------------------------------------------------



 



 - 9 -
Operator shall have no interest as a result of termination of Operator’s rights
in any Mining Property through expiry or extinguishment.
     9. Title Maintenance, Maintenance, and Taxes; Abandonment.
          9.1. Title Maintenance and Taxes. From the date this Agreement takes
effect, Operator shall maintain title to the Property, including without
limitation, paying when due all taxes on or with respect to the Property and
doing all things and making all payments necessary or appropriate to maintain
the right, title and interest of Operator and Payee, respectively, in the Mining
Properties and under this Agreement. Notwithstanding the Foregoing, Operator
shall have no responsibility for any tax assessed upon the Royalty or the value
thereof except as provided in section 4.3.2, or based on the net or gross income
of Payee.
          9.2. Abandonment. In the event Operator intends to abandon any of the
lands comprising a portion or all of the Mining Properties (“Abandonment
Property”), Operator shall first give notice of such intention to Payee at least
sixty (60) days in advance of the proposed date of abandonment. If not later
than ten (10) days before the proposed date of abandonment Operator receives
from Payee written notice that Payee desires Operator to convey the Abandonment
Property to Payee, Operator shall, without additional consideration, convey the
Abandonment Property by quit claim deed, without warranty, to Payee and shall
thereafter have no further obligation to maintain the title to the Abandonment
Property; provided that the foregoing right of Payee to acquire and the
obligation of the Operator to convey any Abandonment Property shall be subject
to (i) such conveyance being permitted under all applicable Laws and third party
contracts affecting the Abandonment Property, (ii) Payee meeting all applicable
requirements with respect to the Abandonment Property under applicable Laws
(including without limitation the provision of bonds or other security of
performance), and (iii) Payee executing assumption and indemnity documentation
in favor of Operator reasonably acceptable to Operator. If Payee does not timely
give such notice to Operator, Operator may abandon the Abandonment Property and
shall thereafter have no further obligation to maintain the title to the
Abandonment Property; provided, however, if Operator, the ultimate parent of the
Operator or any subsidiary of the ultimate parent of the Operator reacquires any
of the ground covered by the Abandonment Property at any time within five
(5) years following abandonment, the production of Gold from such ground shall
be subject to this Agreement.
     10. Insurance. Operator shall purchase or otherwise arrange at its own
expense and shall keep in force at all times, directly or through the services
of an independent contractor, insurance, including but not limited to, the
following:
          10.1. General Liability. Comprehensive general public liability
insurance against claims for bodily injury or death or property damage arising
out of or resulting from Operator’s activities or operations on or with respect
to the Property, in such amounts and with such deductibles as customarily
carried by similar operators of similar properties in Mexico from any and all
claims, liabilities and damages which may arise with respect to this Agreement
or the Property. Payee shall be named as a co-insured or an additional insured.
          10.2 Business Interruption Insurance. Business interruption insurance
against full or partial cessation temporary or permanent of the Operator’s
activities or operations



--------------------------------------------------------------------------------



 



- 10 -

on or with respect to the Property, in such amounts and with such deductibles as
customarily carried by similar operators of similar properties in Mexico.
          10.2. Self Insurance. Payee may self insure the foregoing obligations,
provided such self insurance is sufficient to meet the requirements of
Sections 10.1 and 10.2 above and is in compliance with applicable Laws.
     11. Operator hereby represents and warrants to Payee as follows:
          11.1. Mineral Rights: Operator holds mining concessions or other
property, proprietary or contractual interests or rights, licenses or permits
recognized in the jurisdiction in which the Property is located, in respect of
the Property under valid, subsisting and enforceable title documents or other
recognized and enforceable agreements or instruments, sufficient to permit
Operator to explore, develop and exploit the minerals relating thereto or, with
respect to licences or permits not currently required, Operator reasonably
expects to be able to obtain them when required. Except as disclosed in the
Information (as defined in a purchase and sale agreement between Operator, Payee
and other Persons dated the date of this agreement (the “Purchase and Sale
Agreement”) all such mining concessions or property, in which Operator has an
interest or right have been validly located and recorded in accordance with all
applicable laws and are valid and subsisting, Operator has all necessary surface
rights, access rights and other necessary rights and interests relating to the
Property granting Operator the right and ability to exploit the Property or to
explore for minerals, ore and metals for development purposes on the Property,
with only such exceptions as do not materially interfere with the use made by
the Operator of the rights or interests so held and each of the proprietary
interests or rights and each of the documents, agreements and instruments and
obligations relating thereto referred to above is currently in good standing and
either in the name of Operator or under contract to be conveyed to the Operator.
          11.2. Property Agreements: Except as disclosed in the Information any
and all of the agreements and other documents and instruments pursuant to which
Operator holds the Property (including any interest in, or right to earn an
interest in, any Property) are valid and subsisting agreements, documents or
instruments in full force and effect, enforceable in accordance with terms
thereof. Except as disclosed in the Information, Operator is not in default of
any of the material provisions of any such agreements, documents or instruments
nor has any such default been alleged, and such properties and assets are in
good standing under the applicable statutes and regulations of the jurisdictions
in which they are situated. Except as disclosed in the Information the Property
(or any interest in, or right to earn an interest in, the Property) is not
subject to any right of first refusal or purchase, acquisition right charges,
pledges, security interests, encumbrances, including royalty interests, claims
or demands except the Royalty. All of the reserves and resources in the
Palmarejo Technical Report dated June 21, 2008 are located on the Mining
Concessions.



--------------------------------------------------------------------------------



 



- 11 -

     12. Dispute Resolution.
          12.1. Matters to be Arbitrated
          Any dispute, controversy or claim arising under or on connection with
this Agreement or any document, instrument or agreement delivered pursuant
hereto, the resolution of which is not provided for in this Agreement and which
cannot be resolved or settled by the parties, within 30 business days after one
party gives writing notice to another party that a controversy, dispute, or
claim exists, shall be resolved and determined by arbitration in accordance with
this Article 12 upon written notice by a party to the other.
          12.2. Procedure for Arbitration
          (a) Arbitration shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures and be determined before three
arbitrators. Each party will appoint one arbitrator, and such arbitrators
together shall appoint the third arbitrator. Each arbitrator shall be an
individual with not less than 15 years of expertise in the precious metals
mining industry as a senior executive, accountant or lawyer and no arbitrator
shall have been a director, officer or employee of, or contractor or service
provider to, or director, officer, beneficial owner or close relative of a
beneficial owner of any contractor or service provider to, any party to this
Agreement or the Purchase and Sale Agreement for a period of five years
preceding his or her appointment as an arbitrator. The place of arbitration will
be Denver, Colorado. The language of the arbitration will be English. The
arbitration shall be the sole and exclusive forum for resolution of the dispute,
controversy or claim. The award (including any award as to the costs of the
arbitration) shall be subject to the JAMS Optional Appeal Procedure and appeal
to a court of competent jurisdiction on any of the following grounds:

  (1)   the award was procured by corruption, fraud or other undue means;    
(2)   there was corruption in any of the arbitrators;     (3)   the rights of
the party were substantially prejudiced by misconduct of a neutral arbitrator;  
  (4)   the arbitrators exceeded their powers and the award cannot be corrected
without affecting the merits of the decision upon the controversy submitted;    
(5)   the rights of the party were substantially prejudiced by the refusal of
the arbitrators to postpone the hearing upon sufficient cause being shown
therefor or by the refusal of the arbitrators to hear evidence material to the
controversy or by other conduct of the arbitrators contrary to the provisions of
this title; or     (6)   an arbitrator making the award either: (A) failed to
disclose within the time required for disclosure a ground for disqualification
of which the arbitrator was then aware; or (B) was subject to disqualification
under the relevant laws and regulations applicable



--------------------------------------------------------------------------------



 



- 12 -

      to the arbitrator but failed upon receipt of timely demand to disqualify
himself or herself as required by such laws and regulations.

Judgment on any award may be entered by any court of competent jurisdiction. Any
arbitration and hearings relating thereto and all decisions, documents and
submissions prepared or filed in connection therewith shall be in the English
language.
          (b) All matters relating to any dispute, controversy or claim which is
the subject matter or arbitration hereunder, including all submissions made to
the arbitrators and the decision of the arbitrators, shall be treated as
confidential by the parties and the parties shall, and shall cause any
witnesses, counsel or professional advisers retained in connection with such an
arbitration to, maintain all such matters in strict confidence.
          (c) The prevailing party in any arbitration proceedings (or
litigation) as determined by the panel of arbitrators shall, in addition to any
other relief awarded by the arbitrators (or court) be entitled to a judgment
against the non-prevailing party for reasonable attorneys fees and cost incurred
in such proceedings or litigation. The arbitrators may, in any award, allocate
all or part of the costs of the arbitration, including the fees of the
arbitrators and the reasonable attorneys’ fees of the prevailing party.
          12.3. Continuing Obligations. Pending settlement of any dispute,
controversy or claim, the parties shall abide by their obligations under this
Agreement without prejudice to a final adjustment in accordance with an award or
judgment settling such dispute, controversy or claim.
     13. General Provisions.
          13.1. Additional Documents. The Parties shall from time to time
execute all such further instruments and documents and do all such further
actions as may be necessary to effectuate the purposes of this Agreement. Until
the Royalty Agreement or the Mortgage has been registered against all of the
mineral interests listed in Exhibit A to this Agreement, together with any
renewals required of such registrations, the cost and expenses relating to such
registrations will be for the account of the Operator; however, all other
requests shall be in each case at the cost and expense of the Party requesting
such further instruments, document or actions, unless expressly indicated
otherwise.
          13.2. Assignment. Operator shall not sell, assign, lease, license,
transfer, hypothecate, encumber, or otherwise dispose of, or agree to sell,
assign, lease, license, transfer, hypothecate, encumber or otherwise dispose of,
the Property or portion thereof, (other than by Permitted Liens) without the
prior written consent of Payee, such consent not to be unreasonably withheld
conditioned or delayed; provided that, any assignee or transferee shall have
first entered into an agreement reasonably satisfactory to Payee under which
such assignee or transferee shall assume Operator’s obligations to Payee under
this Agreement arising after the date of such assignment or transfer with
respect to those portions of the Property assigned or transferred. For greater
certainty it will be unreasonable for Payee to withhold consent other than on
the grounds of insufficient technical or financial competence of the proposed
assignee or transferee and for



--------------------------------------------------------------------------------



 



- 13 -

illustrative purposes only, it is agreed and acknowledged that a corporate party
with publicly listed securities, at least two operating mines of at least
100,000 ounces of gold equivalent production annually and a market
capitalization of at least $350 million would be considered technically and
financially competent. Notwithstanding the previously mentioned consent
requirement, it is agreed and acknowledged that an assignment, lease, or
transfer to an affiliate of Operator is permitted provided that the transferee,
lessee or assignee shall have first entered into an agreement reasonably
satisfactory to Payee under which such assignee or transferee shall assume
Operator’s obligations to Payee under this Agreement arising after the date of
such assignment or transfer with respect to those portions of the Property
assigned or transferred. Notwithstanding the previously mentioned consent
requirement, it is agreed and acknowledged that an assignment or encumbrance for
security purposes from time to time is permitted, provided that the assignee or
encumbrancer shall have first entered into an agreement reasonably satisfactory
to Payee under which such assignee or encumbrancer acknowledges the first
ranking obligation of Operator to satisfy its obligations under this Agreement
the senior ranking Lien or burden created by the registration of this Royalty
Agreement on the Property. Payee shall have the unrestricted right, in its sole
and absolute discretion, to freely assign, convey, transfer or relinquish any of
its rights or interests with respect to the Royalty and/or all or any part of
its rights, liabilities and obligations under this Agreement to any third party,
provided that (a) Payee has paid in full US$75,000,000 cash portion of the
Purchase Price under the Purchase and Sale Agreement and (b) the assignee has
also been assigned all rights and obligations of Payee under the Purchase and
Sale Agreement, the Share Pledge and the Mortgage (as such terms are defined in
the Purchase and Sale Agreement) and has assumed and has agreed to perform all
obligations of Payee thereunder.
Notwithstanding any other provision herein to the contrary, any Operator shall
have no liability with respect to any Property relating to any time after
Operator has assigned its rights to such Property in accordance with this
Section 12.2. For greater certainty, the Environmental Indemnity, as such term
is defined in the Purchase and Sale Agreement, shall remain in effect as an
obligation of Operator unless it is assumed by the assignee with the consent of
Payee.
To the extent that Operator or any of its affiliates endeavors to obtain any
financing involving any of the Property, Payee shall, promptly upon the
reasonable request of Operator, execute and deliver to Operator, or any party
specified by Operator, customary consents and estoppel certificates with respect
to any such Property.
          13.3. No Partnership. Nothing in this Agreement shall be construed to
create, expressly or by implication, a joint venture, mining partnership,
commercial partnership, or other partnership relationship between Parties.
          13.4. Governing Law. This Agreement is to be governed by and construed
under the laws of the State of Colorado with respect to all provisions other
than those relating to property, which shall be governed by the laws of Mexico.
          13.5. Legal Fees. In the event a dispute between the Parties results
in litigation, the prevailing Party in such litigation shall, in addition to any
other relief granted by the court, be entitled to a judgment against the
non-prevailing party for reasonable legal fees and costs of suit.



--------------------------------------------------------------------------------



 



- 14 -

          13.6. Time of Essence. Time is of essence in this Agreement.
          13.7. Notices. Unless otherwise provided in this Agreement, any notice
or other correspondence required or permitted by this Agreement shall be deemed
to have been properly given or delivered when made in writing and hand-delivered
to the Party to whom directed, or when sent by mail, electronic facsimile
transmission, with all necessary postage or charges fully prepaid, return
receipt requested (or in the case of a facsimile or telegram, confirmation of
delivery), and addressed to the Party to whom directed at the following address:

             
OPERATOR:
  AV. Perif. de la Juventud #6112   PAYEE:   Insurgentes Sur No. 2355
 
  Local 3, Plaza Carrizales       Col. San Ángel, Delegación Álvaro Obregón
 
  Chihuahua, Chih. MEXICO       C.P. 01000, Mexico D.F.
 
  Fax: (52) 614-4144421       Fax: 5255-5616-9014 Ext. 133
 
           
 
  with a copy to:       with a copy to:
 
  Coeur Mexicana, S.A. de C.V.       C.P. Ernesto Durán Trinidad
 
  Attention: General Counsel       Partner
 
  505 Front Avenue       Tax and Administrative Services, S.C.
 
  P.O. Box I       World Trade Center, Montecito
 
  Coeur d’Alene, ID 83816-0316       No. 38 Floor 12, Office 12
 
  Fax: (208) 667-2213       Col. Nápoles, Delegación Benito Juárez
 
          C.P. 03810, México, D.F.
 
          Fax: 5255-1107-0764

Either Party may change its address for the purpose of notices or communications
by furnishing notice thereof to the other Party in the manner provided in this
Section.
Without prejudice to any other mode of service allowed under any relevant law,
each Party hereto:

  (i)   irrevocably appoints, in the case of Operator, Ocampo Resources Inc. at
505 Front Avenue, P.O. Box 1, Coeur d’Alene, Idaho 83816-0316, and in the case
of Payee, Franco-Nevada U.S. Corporation at 1745 Shea Center Drive, Suite 310,
Highlands Ranch, Colorado, 80129 as its agent for service of process in relation
to any proceedings before the courts of the State of Colorado or under the rules
of JAMS in connection with this Agreement and by separate irrevocable power of
attorney grounded in a material instrument as required by applicable Mexican law
the Operator will appoint Ocampo Resources Inc. and the Payee will appoint
Franco-Nevada U.S. Corporation, the foregoing in case that any proceedings or
results thereto are brought to Mexican courts for execution purposes; and    
(ii)   agrees that failure by another party to notify it of the process in
accordance with (i) above will not invalidate the relevant proceedings.

          13.8. Entire Agreement; Integration. This Agreement contains the
entire agreement between Parties other than the Purchase and Sale Agreement, the
Share Pledge and



--------------------------------------------------------------------------------



 



- 15 -

the Mortgage, and no oral agreement, promise, statement or representation which
is not contained herein shall be binding on the Parties unless subsequently
reduced to writing and signed by the Parties. The provisions of this Agreement
shall supersede all previous oral or written agreements between the Parties
hereto and in the event of a conflict between the terms of this Agreement and
the Purchase and Sale Agreement, this Agreement shall govern.
          13.9. Binding Effect. All of the covenants, conditions, and terms of
this Agreement shall (i) be of benefit to the Parties, (ii) to the maximum
extent allowed by law, be an interest in the Property, and (iii) bind and inure
to the benefit of the Parties, their successors and permitted assigns.
          13.10. Registration on Title. Operator agrees that the Payee may
register or record against title to the Property this Agreement and such form of
notice, caution or other document(s) evidencing the Payee’s right to receive the
Royalty under this Agreement. The Operator hereby consents to such registering
or recording and agree to co-operate with the Payee to accomplish the same.
          13.11. Spanish Translations. If required by either the Party, the
Parties agree that this Agreement and any document delivered pursuant to this
Agreement, if applicable, shall be translated into the Spanish language and each
Party hereby agrees to execute such Spanish version. The cost of the translation
service shall be split equally by the parties. In the event of any discrepancy
between the Spanish version and the English version of this Agreement, the
English version shall prevail.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Operator and Payee have executed this Agreement
effective on the date first set forth above.

            COEUR MEXICANA S.A. de C.V.
      By:   /s/ Dennis Wheeler         Authorized Signatory               
FRANCO-NEVADA MEXICO
CORPORATION S.A. de C.V.
      By:   /s/ Joe Enrique Rodriguez del Bosque         Authorized Signatory   
         

